           Case 1:19-cv-03123-AT Document 60 Filed 10/14/20 Page 1 of 4


                                                                        Kent A. Yalowitz
                                                                        +1 212.836.8344 Direct
                                                                        Kent.Yalowitz@arnoldporter.com




                                                    October 14, 2020




     Hon. Analisa Torres
     United States District Court
       for the Southern District of New York
     500 Pearl Street
     New York, New York 10007-1312

            Re:     Pharo Gaia Fund Ltd. v. Bolivarian Republic of Venezuela,
                    No. 19 Civ. 3123 (AT)

    Dear Judge Torres:

            I write on behalf of the Bolivarian Republic of Venezuela (the Republic), defendant
    in the above-referenced case, to request that the Court enter the enclosed counter-proposed
    judgment (Ex. A hereto).

           The Republic’s counter-proposed judgment is identical in all respects to the pro-
    posed judgment submitted by plaintiffs, but also includes the following additional final
    paragraph:

                    It is further ORDERED, ADJUDGED AND DECREED
                    that, until further notice from the Court, Pharo Gaia Fund,
                    Ltd. and Pharo Macro Fund, Ltd. must refrain from selling
                    or otherwise transferring their beneficial interest in the bonds
                    involved in this action without advising the Court in advance
                    and obtaining permission of the Court.

    This language is taken verbatim from the numerous judgments entered in the Argentina
    debt litigation, as required by the enclosed February 22, 2007 Memorandum issued by
    Judge Griesa in that case (Ex. B hereto). This approach was followed most recently by
    Judge Preska in Trinity Investments Limited v. The Republic of Argentina, No. 14 Civ.
    10016 (Ex. C hereto). And it was the recommendation put forward by plaintiffs them-
    selves in their summary-judgment papers:

                    [T]o the extent there is any merit to Venezuela’s request, the
                    proper course is not to accept an additional round of brief-
                    ing, further delaying judgment, but instead to include in the
                    judgment a direction that Plaintiffs are not to sell the

Arnold & Porter Kaye Scholer LLP
250 West 55th Street | New York, NY 10019-9710 | www.arnoldporter.com
       Case 1:19-cv-03123-AT Document 60 Filed 10/14/20 Page 2 of 4




Hon. Analisa Torres
October 14, 2020
Page 2

               bonds without advising the Court in advance and obtain-
               ing approval, as was done in the Argentina litigation. See
               Lightwater Corp. Ltd. v. Republic of Argentina, No. 02-CV-
               3804, 2003 WL 21146665, at *1 (S.D.N.Y. May 16, 2003).

(D.E. 47 at 27) (emphasis added).

                                     Plaintiffs’ Position

        The Republic requested that all plaintiffs include this provision. The plaintiff in the
related case of Casa Express Corp., No. 18-cv-11940, agreed to include this language in
its proposed judgment (D.E. 76), but the plaintiffs in the Pharo Gaia case have inexplicably
departed from their own summary-judgment position to propose a judgment that does not
include the language in question.

                                         Discussion

       As Judge Griesa put it in the Lightwater case (relied on by plaintiffs themselves),
“the court is cognizant of the problems which would arise if the bonds in question were to
be sold.” 2003 WL 21146665 at *1. That concern was correct then and remains correct
now.

        As this Court is aware, the Republic has been diligent to confirm that the claims at
issue are bona fide and free from fraud. To that end, the Republic and plaintiffs engaged in
discovery to confirm (1) that plaintiffs actually own the bonds or notes, have not transferred
them, and have received DTC’s proxy to assert claims; (2) that plaintiffs acquired the right
to sue on the bonds or notes in due course and without fraud; and (3) that the plaintiffs and
their beneficial owners are not subject to sanctions or counterclaims by the Republic. Joint
Report Outlining Parties’ Discovery Plan Pursuant to Fed. R. Civ. P. 26(f) at 2 (Sept. 12,
2019) (D.E. 31). Plaintiffs made no objection to these discovery topics to the Court and
responded cooperatively to the Republic’s discovery requests.

        The additional language in the counter-proposed judgment serves these same inter-
ests by ensuring that the Court’s judgment is not used to perpetuate a fraud or mistake in
the future. To understand why, it is necessary to explain how the transfer of beneficial
interests in sovereign debt instruments is accomplished.

        A typical debt instrument “is represented by a single certificated global bond reg-
istered in the name of Cede & Co. as nominee for The Depository Trust Company (DTC).
Upon the closing of the transaction, the physical global bond is placed in the vault of the
fiscal agent, acting as custodian for the clearing system.” Mark H. Stumpf, Certificated
       Case 1:19-cv-03123-AT Document 60 Filed 10/14/20 Page 3 of 4




Hon. Analisa Torres
October 14, 2020
Page 3

Fraud in an Uncertificated World, 12 Capital Markets Law J. 3 (2017) (Ex. D hereto).1
“The DTC is the nation’s only securities depository.” Apache Corp. v. Chevedden, 696 F.
Supp. 2d 723, 726 (S.D. Tex. 2010) (footnote omitted). The DTC “holds only the accounts
of ‘participant’ brokers and banks and serves as a clearinghouse for its participants’ secu-
rities transactions.” Delaware v. New York, 507 U.S. 490, 495 (1993). “When a securities
transaction occurs, the DTC changes, in its own records, which participant broker or bank
‘owns’ the securities. The [issuer’s] records, however, reflect that these securities are
owned in street name, under the DTC’s ‘nominee name’ of Cede & Company. Neither the
[issuer] nor the DTC records the identity of the beneficial owner of the shares unless that
owner is registered as such.” Apache Corp., 696 F. Supp. 2d at 726 (citing Delaware v.
New York, 507 U.S. at 495).

         DTC participants are generally not the ultimate beneficial owners of the securities;
rather, they act on behalf of other parties—not only their own customers, but other securi-
ties intermediaries, such as introducing brokers or custodians, who themselves may be act-
ing for other securities intermediaries. See Christopher E. Austin et al., Additional Lessons
from the CBS-NAI Dispute: The Limitations of ‘Street Name’ Ownership in Effectively Ex-
ercising Stockholder Rights, Harvard Law School Forum on Corporate Governance (Oct.
17, 2018) (“the records of the issuer (maintained by the issuer’s transfer agent) indicate
that the broker (or more often, another intermediary through which the broker holds the
shares) is the record holder of such shares”) (Ex. E hereto). Because the DTC records only
the interests of its own participants, the DTC clearing system provides “convenience” for
its participants and—with an exception irrelevant here—“anonymity” for the beneficial
owner. J. Robert Brown, Jr., The Shareholder Communication Rules and the Securities and
Exchange Commission: An Exercise in Regulatory Utility or Futility?, 13 J. Corp. L. 683,
690 (1988) (Ex. F hereto).

         As Judge Griesa observed, however, this system raises potential “problems” in the
context of a case such as this. First, without the restriction imposed by Judge Griesa and
Judge Preska, a plaintiff may transfer the securities without also transferring this Court’s
judgment. And because the system for trading such securities preserves the anonymity of
buyer and seller from each other and from the issuer, it will be impossible for the Republic
or the Court to know—or to learn—whether or when this had occurred. Even if these plain-
tiffs act in good faith by transferring the securities and judgment to a third party, that third
party might then transfer the bonds alone (either fraudulently or inadvertently) to a subse-
quent good-faith purchaser. In such a scenario, the bondholder (the good-faith purchaser)
and the judgment holder (the third party) could both request payment from the Republic
without the Republic ever knowing that it was being subjected to a double payment. And
once a security leaves the hands of a judgment creditor, the judgment creditor has no way
of knowing the identity of the purchaser.


1
    The author of this article, Mark H. Stumpf, is a retired partner of Arnold & Porter.
      Case 1:19-cv-03123-AT Document 60 Filed 10/14/20 Page 4 of 4




Hon. Analisa Torres
October 14, 2020
Page 4

        Second, because the ultimate beneficial owners of uncertificated bonds are effec-
tively anonymous, absent a requirement to provide notice and court approval, it is impos-
sible for the Republic to ensure that the bonds are not transferred to Specially Designated
Nationals and Blocked Persons (SDNs) subject to U.S. sanctions, or other persons who
have engaged in criminal activity. Unfortunately, fraud and improper activity in the sover-
eign bond market is common. See Stumpf, supra (Ex. D hereto).

        The Republic’s proposed language will thus help to protect against fraud, as well
as inadvertent error. We recognize that the Court stated in its Order that the Republic’s
“concerns may be addressed in the future by the federal securities laws, courts’ inherent
power to punish fraud on the court, and the rules of any restructuring process eventually
established by [the Republic].” Order at 15 (D.E. 56). However, the Court may have mis-
apprehended or overlooked plaintiffs’ own proposed anti-fraud mechanism: one that served
the Court and the parties well in the Republic of Argentina debt cases. If the underlying
securities remain freely transferable without notice or court approval, fraudulent (or even
innocent) attempts to collect double payments on the bonds could occur without the Re-
public’s—or plaintiffs’—knowledge. Such transfers could well be legally impossible to
unwind after the fact, as bona fide good-faith purchasers for value may recover even in the
presence of an adverse claim on the transferor. See N.Y. UCC §§ 8-302, 8-105; Ctr. v.
Hampton Affiliates, Inc., 66 N.Y.2d 782, 784 (1985); Lapidus v. Hiltzik, 160 A.D.2d 682,
683 (N.Y. App. Div. 2d Dept. 1990).

        We urge the Court to follow the holdings of Judge Griesa and Judge Preska and the
plaintiffs’ own suggestion in fashioning the judgment here.

                                             Respectfully submitted,



                                             Kent A. Yalowitz

cc: ECF Counsel

Enclosures
